DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
 	This Office Action is in response to the application filed on October 16, 2020. Claim(s) 1-23 are examined on the merits herein.

Response to Arguments
 	With respect to the nonstatutory obviousness-type double patenting rejections over claims 1-8 of U.S. Patent No. 8,778,997 and claims 1-18 of U.S. Patent No. 9,770,427, Applicant stated that Terminal Disclaimers have been filed. Such documentation has not been found to be part of the record. Consequently, the instant rejections are hereby maintained until proper filing of the Terminal Disclaimers is made of record. 
 	Any rejection from the from the previous Office action not made of record below is hereby withdrawn.
 	The maintained/modified rejections are made of record in the Final Office action below as necessitated by amendment.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 	Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double s 1-8 of U.S. Patent No. 8,778,997. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are to a method for treating a viral infection in a human in need thereof comprising administering in a single intravenous administration an effective anti-viral amount of a compound of formula I to the human, wherein the viral infection is an H3N2, H1N1, H5N1, avian, or seasonal influenza infection. The instant claims are to a method for treating an influenza viral infection in a human comprising administering in a single intravenous administration per day over the course of treatment an effective anti-viral amount less than or equal to 600 mg of the same compound of formula I. The instant claims are encompassed by the patented claims and therefore, highly overlap in scope.

 	Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,770,427. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are to a method for treating a viral infection in a human in need thereof comprising administering in a single intravenous administration an effective anti-viral amount of a compound of formula I to the human, wherein the viral infection is an H3N2, H1N1, H5N1, avian, or seasonal influenza infection. The instant claims are to a method for treating an influenza viral infection in a human comprising administering in a multiple intravenous administrations, the multiple intravenous administrations providing an effective anti-viral amount up to 1,000 mg of .

 	Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,391,075. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are to a method for treating a viral infection in a human in need thereof comprising administering in a single intravenous administration an effective anti-viral amount of a compound of formula I to the human, wherein the viral infection is an H3N2, H1N1, H5N1, avian, or seasonal influenza infection. The instant claims are to a method for treating an influenza viral infection in a human comprising administering in a multiple intravenous administrations, the multiple intravenous administrations providing an effective anti-viral amount up to 1,000 mg of the same compound of formula I. The instant claims encompass the patented claims and therefore, highly overlap in scope.


Conclusion
Claims 1-23 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627